Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 1, 2016

                                    No. 04-16-00016-CV

                                      Matias S. RUIZ,
                                        Appellant

                                              v.

                                   Susan Elizabeth RUIZ,
                                         Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 15-04-00198-CVW
                         Honorable Donna S. Rayes, Judge Presiding

                                       ORDER
       Appellant’s reply brief was due and filed on May 24, 2016. See TEX. R. APP. P. 38.6(c).
On May 26, 2016, Appellant moved this court for leave to file an amended reply brief. The next
day, Appellant filed an amended reply brief.
       Appellant’s motion is GRANTED; the amended reply brief is deemed timely filed.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court